Citation Nr: 0308028	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  93-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a thoracic spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1988 to February 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Board remanded the case to the RO for 
development in October 1995, March 1998 and January 2000.  
The case was recently returned to the Board for further 
appellate consideration.  

As a result of prior remands, the RO determined that the 
veteran had filed a timely notice of disagreement with the 
original 10 percent rating for his service-connected 
psychiatric disability.  After additional examination and 
review of the record, the RO, in a rating decision dated in 
October 2002 assigned a 30 percent rating effective from the 
day following the veteran's separation from service in 
February 1992 and a 50 percent rating effective in July 1999.  
In January 2003, the RO issued a statement of the case (SOC) 
on the evaluations assigned for the veteran's service-
connected psychiatric disability.  There is no indication 
that the veteran has filed a substantive appeal in response 
to the SOC, and an appeal concerning the ratings for the 
service-connected psychiatric disability is not before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2002); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) (appellate review is perfected by 
the claimant's filing of a substantive appeal (VA Form 9, 
Appeal) after a SOC is issued by VA).  


FINDINGS OF FACT

1.  The veteran received notice of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
the claim decided herein has been obtained.  

2.  Residuals of the veteran's thoracic spine injury are 
manifested primarily by unfavorable ankylosis of the thoracic 
spine; demonstrable deformity of the T-4 and T-5 vertebrae 
has been present since service; there is no evidence of 
neurological disability.  

3.  The evidence does not show that the veteran's thoracic 
spine disability is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.  

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for residuals of a 
thoracic spine injury have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Codes 5285, 5288 (2002).  

2.  Referral for application of extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a SOC in September 
1992 and supplemental statements of the case (SSOCs) in May 
1993, July 1993, August 1997, January 1999 and October 2002.  
In those documents, the RO informed the veteran of the 
criteria for increased ratings for thoracic spine 
disabilities.  In a letter dated in February 2002, the RO 
told the veteran about the VCAA, and in the October 2002 SSOC 
notified him of the contents of the regulation implementing 
the VCAA with respect to duty to notify and duty to assist.  
It notified him of information and evidence necessary to 
support his claim and procedures for him to use to obtain VA 
assistance in providing evidence.  The RO notified the 
veteran that it had been determined that all available 
medical information was of record to support his claim, but 
that if there was other medical evidence he wanted 
considered, he should notify the RO and it would make a 
reasonable effort to obtain it.  The Board is satisfied that 
the veteran has been advised what evidence he should submit 
and what evidence VA would obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has obtained VA treatment records for the veteran and 
has arranged for multiple physical examinations, which have 
take place over the course of the appeal including in April 
1992, December 1992, June 1996, September 1996, December 
1996, June 1998, September 1998, June 2000 and December 2001.  
In addition, the RO obtained the veteran's service medical 
records.  At the veteran's request, the RO scheduled a 
hearing, which was to take place in June 1993.  The veteran 
failed to report for that hearing and has made no request 
that another be scheduled.  The veteran and his 
representative have provided written argument in conjunction 
with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim.  No reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Legal criteria

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R.  Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38  U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).

Under Diagnostic Code 5285, residuals of fracture of a 
vertebra are rated 100 percent disabling if there is a 
fractured vertebra with cord involvement, bedridden status, 
or requiring long leg braces, whereas a 60 percent rating is 
assigned for residuals without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, residuals of a vertebra fracture are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Arthritis due to trauma, substantiated by X-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the 
dorsal vertebrae are considered a group of minor joints, 
ratable on parity with major joints.  38 C.F.R. § 4.45 
(2002).  

Under Diagnostic Code 5291, moderate or severe limitation of 
motion of the dorsal (thoracic) spine warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  Favorable 
ankylosis of the dorsal spine warrants a 20 percent rating, 
and unfavorable ankylosis of the dorsal spine warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5288.  

Words such as "slight," "mild," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Background

Service medical records show that in October 1990 the veteran 
received a blunt chest injury when an aircraft fuselage fell 
on him while he was helping to load it onto a flatbed 
trailer.  Injuries included fracture of the sternum, rib 
fractures, and injuries of the thoracic spine, which were 
said to include a T6 compression fracture with lamina of T4 
and T5 fracture.  X-rays of the thoracic spine on that date 
showed anterior wedging and compression fractures of the 
vertebral bodies of T5 and T4.  A Jewett hyperextension brace 
was prescribed.  X-rays in November 1990 showed additional 
anterior wedging of T5, producing a mild increase in kyphosis 
at that level.  The anterior height of the mild compression 
fracture of T4 remained essentially the same.  A MRI in 
January 1991 showed a wedge compression fracture involving 
the anterior third of the D5 (T5) vertebral body with no 
evidence of encroachment into the canal or foraminal site and 
minimal wedging of the anterior portion of D4 (T4).  
Schmorl's nodes were identified in the dorsal region.  The 
proceedings of a Physical Evaluation Board convened in 
January 1992 described the veteran as having persistent 
thoracic back pain subsequent to a 21 percent compression 
fracture of T5 and very mild compression fracture of T4, 
treated with use of Jewett brace.  

At a VA examination in April 1992, the veteran complained of 
lower thoracic pain and reported that he had difficulty when 
bending over to pick things up from the floor.  Also, he said 
that twisting at the waist seemed to cause more back 
discomfort.  On examination, there was some discomfort in the 
inferior scapular region on both the left and right side.  
Motion of the spine was limited.  The diagnosis was history 
of fracture of the 4th, 5th and 6th thoracic vertebrae.  At a 
VA fee-basis neurology examination in December 1992, the 
veteran reported that his back hurt all the time and that his 
legs felt stiff, were sore and ached, but had no weakness.  
He reported no bladder control problems.  Her reported that 
he had taken Feldene for back pain and wore a transcutaneous 
electrical nerve stimulator (TENS) unit.  On examination, the 
veteran was tender in the mid-thoracic region, but had no 
signs of spinal cord or nerve root damage.  The physician 
noted kyphosis, which he said was probably a result of the 
fractures of T4, T5 and T6.  At a VA fee-basis psychiatric 
examination in January 1993, the physician noted that the 
veteran's medical problems associated with his in-service 
injury prevented the veteran from doing heavy lifting and 
affected him occupationally because he had meant to be a 
mechanic.  

Review of the remaining post-service medical evidence, which 
includes VA outpatient records and VA examination reports, 
shows that throughout the appeal period, the veteran 
complained of upper back pain and at various times has been 
prescribed and used a back brace, a TENS unit and medication 
for the pain.  

A VA X-ray report states that May 1996 X-rays of the thoracic 
spine showed a moderate anterior compression deformity of the 
T5 vertebral body with associated degenerative changes at the 
T4-T5 disc space, showing small anterior osteophyte 
formation.  There was a mild associated kyphoscoliosis of the 
upper thoracic spine.  Multiple mid and lower thoracic disc 
space levels demonstrated the presence of Schmorl's nodes 
involving adjacent end plates.  

At a VA fee-basis examination in June 1996, the veteran 
complained of back pain between his shoulder blades, which 
hurt locally, and radiated out beneath the shoulder blades on 
both sides, sometimes worse on one side than the other.  He 
said that increased activities generally caused increased 
pain in the area between his shoulder blades and there was 
increased pain when he "slept wrong," which happened 2 to 3 
times a week.  He said he worked as a store clerk, but did no 
overhead lifting and tried to avoid lifting in general as 
much as possible.  On examination, it was noted that the 
veteran stood with his head in a very forward position and 
there was a gibbous at about the level of T5 between the 
shoulder blades.  The left shoulder was lower than the right, 
and there was a mild scoliosis.  The physician stated that 
X-rays of the dorsal spine showed scoliosis convex to the 
right side, with lowering of the left shoulder.  He said the 
X-rays showed an old compression fracture of 50 percent of 
the height of the vertebrae at T5, and he said there was 
evidence of mild fractures at T6 and T7, with some internal 
herniation of the vertebral discs.  He said there was also a 
possibility that there was mild injury to T4.  The physician 
said these injuries resulted in the scoliosis, and he said 
there was some muscle imbalance with the head in the forward 
position, which could cause further problems with his 
cervical and dorsal spine.  

At a VA spinal cord examination in September 1996, the 
veteran reported that he had pain between his shoulder blades 
almost continuously at a level of 3 on a scale of 10.  He 
said that as before, whenever he lifted anything over his 
head, the back pain was worse and he would rate it a 10 on a 
scale of 10.  The physician noted kyphosis.  Examination 
revealed neither sensory nor motor deficits.  

At a VA spinal cord examination in December 1996, the veteran 
reported that he had problems with his thoracic spine in that 
he had difficulty lifting anything greater than 15 or 20 
pounds over his head and to do so caused interscapular pain.  
He also reported that 2 or 3 times of week he had a fair 
amount of pain in the thoracic spine area on awakening from 
sleep and that because of it, he was paying for massage 
therapy once every two weeks.  He denied any radicular 
symptoms but reported some neck stiffness and low back pain.  
He said he was presently working selling cellular phones and 
said this type of work did not seem to bother him because it 
did not involve excessive driving and involved no lifting.  
On examination, the left shoulder blade was slightly lower 
than the right.  The examiner reviewed the May 1996 X-rays 
and reported the impression of residual compression fracture, 
50 percent involving T-5 with some milder compression changes 
at T6-T7, as well as T4.  There was a C-type scoliosis with 
convexity to the right at the T5 level with a compensatory 
curvature in the lumbar spine with convexity to the left at 
the lumbar level.  

At a VA fee-basis examination in June 1998, the veteran 
described a sharp pain underneath the shoulder blades 
posterior, bilaterally.  He also complained of a dull pain in 
the T4-T5 region, which he said was almost always present.  
He also reported a sporadic pain across the right posterior 
shoulder muscles.  He denied bowel or bladder incontinence 
and denied numbness of the arms or legs.  He reported that he 
was currently attending college full time and worked 
delivering pizzas approximately 13 hours a week.  After 
examination and review of service and post-service medical 
records, the physician's impression was history of T5 
vertebral body compression fracture and no evidence of 
neurological compromise.  As to flare-ups, the physician said 
the veteran might occasionally have pain but that she did not 
feel that the chronic T5 compression fracture would cause him 
to have additional functional limitations.  She said he 
should have no difficulty with his current work activities.  

September 1998 VA thoracic spine X-rays revealed chronic 
moderate compression deformity of the T5 vertebral body and 
mild compression deformity of the T4  vertebral body.  
Associated exaggerated dorsal kyphosis was noted.  At a VA 
fee-basis examination the following day, the veteran 
complained of back pain, which he said was always present, 
but worse in the winter.  The reported sharp pain was 
underneath the shoulder blades.  There was also pain at the 
posterior thoracic fracture site.  He reported he continued 
going to school full time, but quit working delivering pizzas 
because he had moved.  The physician reviewed the X-ray 
report and noted that it did not report osteophytes, spurring 
or other typical deformities associated with degenerative 
arthritis.  She stated that it could, however, be reasonably 
assumed that the veteran would probably be predisposed to 
increased arthritis in those bony areas.  At the end range of 
shoulder motion, the veteran complained of pain in the 
posterior shoulder region under the scapular region 
bilaterally.  The physician stated that the compression 
fractures would not cause 


decrease in range of motion of the upper extremities, but 
that the veteran did have pain in the areas of the muscles 
and this could cause some limitation in range of motion.  

At a VA post-traumatic stress disorder (PTSD) examination in 
July 1999, the veteran reported that since service he had 
done multiple jobs, including being a bookkeeper, being a 
forklift operator, working in restaurant maintenance, running 
a cash register, selling cellular phones and driving a truck.  
He said he had not worked since 1997.

At a VA fee-basis examination in June 2000, the veteran said 
his pain had gotten a lot better over the past year but that 
he had pain when he twisted to the left and felt that his 
midback area "locked up."  On examination, there was mild 
decrease in range of motion when he twisted his thoracic 
spine to the left as compared to the right.  The physician 
noted that the veteran said he was trying to write poetry and 
was not working or in school.  

At a VA psychiatric examination in December 2001, the veteran 
reported that he had been employed in drafting but did not go 
back to work when he was not given the raise he wanted.  He 
said he was not employed currently.  

At a VA orthopedic examination in December 2001, the veteran 
complained of interscapular pain and with sharp pain under 
his right scapula.  He said he also had some pain with 
twisting motions.  He reported that he experienced constant 
back pain at a level of 4 on a scale of 10 and had 
exacerbations 3 to 4 times per month for which he would rate 
the pain as 7 to 8 on a scale of 10.  The veteran reported 
that at this point he did not wear a brace.  He said his pain 
was worse with long periods of sitting or standing and was 
better if he had a variety of activities during the day.  He 
said that he worked as a drafter, but per his report it was 
only part time because of his anxiety and back pain.  After 
examination and review of standing X-rays of the thoracic 
spine, the physician stated in an addendum report that the 
X-rays demonstrated an old compression fracture at T5 with a 
radiographically significant 


short segment kyphosis between T4 and T6 measuring 45 
degrees.  He said there was significant anterior collapse at 
the T5 vertebral body with spondylosis at T4-T5 and T5-T6.  
He said the X-rays confirmed that the veteran had developed 
excessive short segment kyphosis with some accompanying 
spondylosis or degenerative changes in the thoracic spine 
around the area of the fracture.  He said there was ankylosis 
of the thoracic spine, but that the veteran had no 
neurological deficits.  The physician said there was no 
question that this deformity could and would cause the 
veteran's problems, particularly the interscapular pain.  

Analysis

The veteran filed his service connection claim in February 
1992, and in a rating decision dated in June 1992, the RO 
granted service connection for T6 compression fracture with 
lamina of T4 and T5 fracture and assigned a 10 percent rating 
effective from the day following separation from service in 
February 1992.  The veteran's disagreement with the initial 
rating led to this appeal, which has continued since then.  
Over the course of the appeal, the RO assigned various 
ratings for residuals of the thoracic spine injury, and most 
recently in a rating decision dated in October 2002, the RO 
found no basis for a rating based on neurological deficits 
but determined that arthritic changes of the thoracic spine 
were part of the service-connected disability.  The RO 
assigned a 30 percent rating for unfavorable ankylosis of the 
dorsal spine, effective from the day following separation 
from 
service in February 2002, and the veteran continued his 
appeal.  

Schedular rating

The immediate question before the Board is whether there is 
any basis upon which to award a schedular rating in excess of 
30 percent for residuals of the veteran's thoracic spine 
injury.  The 30 percent rating is the highest rating that may 
be assigned based on limitation of motion of the thoracic 
spine, as it is the rating for unfavorable ankylosis, 
ankylosis being immobility and consolidation of a joint.  See 
DORLAND's ILLUSTRATED Medical Dictionary 82 (26th ed 1981).  
The Board 


recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the appellant's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
veteran is receiving the maximum schedular evaluation under 
Diagnostic Code 5288.  In Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  

Review of the medical evidence does not at any time show 
neurological impairment residual to the thoracic spine 
injury, and at the December 2001 VA examination, the 
physician stated unequivocally that the veteran had no 
neurological deficits.  There is, therefore, no basis upon 
which to assign a schedular rating higher than 30 percent 
under Diagnostic Code 5293 for intervertebral disc syndrome 
as that code contemplates neurological findings, which in 
this case have not been shown at any time during the appeal 
period.  

As for a higher rating under Diagnostic Code 5285, there is 
no evidence that there is spinal cord involvement, or that 
the veteran is bedridden or requires long leg braces.  
Although he has at times used a Jewett brace for 
hyperextension of the thoracic spine, there has at no time 
been evidence that the veteran has abnormal mobility 
requiring the use of a neck brace (jury mast).  Those 
Diagnostic Code 5285 criteria for a 100 or 60 percent rating 
have therefore not been met.  

The remaining matter is whether the veteran is entitled to a 
higher rating based on the presence of a demonstrable 
deformity of a vertebral body under Diagnostic Code 5285.  
Although in-service clinical records referred to fracture of 
T6, and one set of X-rays in 1996 reportedly showed what may 
have been mild fractures at T6 and T7, such has not 
consistently been reported, and at no time has there been 
reference to deformity of T6 or T7.  On the other hand, X-ray 
and MRI reports in service indicated compression fractures 
and anterior wedging of T5 and T4, and 


post-service imaging studies consistently report compression 
deformity of T5 and T4 although the deformity of T4 has at 
times been described as minimal or mild.  Nonetheless, there 
is evidence of demonstrable deformity of T4 and T5 during and 
since service, thereby warranting the addition of two 10 
percent ratings to the 30 percent rating assigned based on 
limitation of motion of the thoracic spine.  

Extraschedular rating

In its October 2002 SSOC, the RO considered the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  This 
matter must be addressed in this decision.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(the Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (the Board may affirm a RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)).  

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with 


employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his thoracic spine disability.  Indeed, there is no 
indication that he has been hospitalized for thoracic spine 
problems at any time since service.  Moreover, there is no 
evidence that the veteran's thoracic spine disability has 
resulted in any marked interference with his employment such 
as to render impractical the regular schedular standards.  
The record shows that the veteran has been able to work at 
several jobs that do not require lifting and that he has been 
able to attend college full time.  Most recently, he has 
given conflicting information as to his work situation, 
reporting to one examiner that he could work only part time 
in drafting because of back pain and anxiety and reporting to 
another examiner that he had quit his drafting job because he 
did not get a raise.  In either event, this does not, in the 
Board's judgment, show that the service-connected thoracic 
spine disability causes marked interference with employment.  
In addition, the clinical picture as discussed above does not 
appear to include any exceptional or unusual features.  
Indeed, the  prevailing symptoms appear to be back pain with 
limitation of motion, which are ratable factors under the 
regular schedular standards.  The veteran and his 
representative have not identified any aspect of his 
disability that could be characterized as exceptional or 
unusual.  

For these reasons, the Board finds the regular schedular  
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 


8 Vet. App. 218, 227 (1995).  Accordingly, the Board 
determines that referral of this case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted for the service-connected thoracic spine 
disability. 

Fenderson considerations

The veteran's appeal concerning residuals of his thoracic 
spine injury arises from the original assignment of a 
disability rating.  As noted above, with regard to initial 
rating cases, separate ratings can be assigned to separate 
periods of time, based upon the facts found - a practice 
known as "staged ratings."  See Fenderson, supra.  

The RO, in granting the veteran's claim for service 
connection for residuals of his thoracic spine injury, 
assigned the veteran an effective date of the day following 
his separation from service, February 18, 1992.  The question 
to be answered by the Board is whether different disability 
ratings should be assigned for different periods of time 
subsequent to February 18, 1992.  

Review of the medical evidence reflects that with minor 
variations, the level of disability associated with residuals 
of the veteran's thoracic spine injury have remained 
essentially the same since service, as the veteran has 
complained of chronic pain particularly exacerbated by 
overhead lifting.  The limitation of motion has progressed 
over time to ankylosis, but the assigned rating contemplates 
unfavorable ankylosis of the thoracic spine from the day 
following separation from service and is the highest 
assignable rating for limitation of motion of the thoracic 
spine.  The additional 20 percent rating assignable under 
Diagnostic Code 5285 because of demonstrable deformity of T4 
and T5 is applicable from February 18, 1992 onward, as the 
deformities were shown in service and have been present 
throughout the rating period.  




ORDER

A 50 percent rating for residuals of a thoracic spine injury 
with demonstrable deformity of T4 and T5 is granted, subject 
to the laws and regulations governing monetary payments.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

